Citation Nr: 1428735	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for supraventricular tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2007 to January 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

At no time during the period on appeal has the Veteran's supraventricular tachycardia been manifested by more than four episodes per year documented by electrocardiogram or Holter monitor.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for supraventricular tachycardia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7010 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.
	
The Veteran was afforded a VA examination in January 2011 in connection with his claim which is adequate for rating purposes.  The examiner elicited a medical history from the Veteran, conducted the appropriate testing, and described the disability in sufficient detail.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  Such separate disability ratings are known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected supraventricular tachycardia is rated as 10 percent disabling under DC 7010, which provides that a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation) or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A 30 percent rating is warranted if there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.

In this case, the evidence weighs against finding that the Veteran has had more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  

A review of the Veteran's service treatment records shows that he has a history of chest pain and syncope when running.  A May 2007 stress test was clinically positive with pre-syncope and chest pain and intermittent ectopic atrial rhythm in recovery.  An echocardiogram was also performed which showed normal right-sided chamber sizes and function, normal valvular anatomy and normal left ventricle size, function, systolic and diastolic function, which was confirmed via tissue Doppler.  An April 2008 echocardiogram report noted that the Veteran had borderline left ventricular systolic function with an otherwise normal study.  A stress test resulted in negative findings.  There were no EKG changes, no evidence of ischemia, there was normal wall motion, and the Veteran developed no chest pain during the test.  

A September 2008 history and physical examination report noted the Veteran had syncope of ill-defined etiology.  In October 2008, the Veteran underwent a tilt table stress test which revealed no evidence of orthostatic hypotension, no evidence of vasodepressor or vasovagal events.  There were no ischemic ST segment shifts seen on the ECG and no arrhythmias encountered.

Service treatment records reflects that the Veteran had a syncopal spell on December 2008 with suspected arrhythmia.  He underwent a comprehensive electrophysiologic study that showed a structurally normal heart.  The examiner noted that he found a source of supraventricular tachycardia defined as an atrial tachycardia emanating from the ostium of the coronary sinus.  The Veteran was successfully ablated, tachycardia was terminated and retesting showed no further reinducibility.  

X-rays taken in July 2009 noted that there was no overt heart failure, pulmonary edema, consolidating pneumonia, pleural effusion or pneumothorax.  The heart size was within normal limits, and central and upper lobe pulmonary vessels were not engorged.  The examiner noted there was no significant change since April 2009.  A July 2009 ECG report showed normal findings.

At his January 2011 VA examination, the Veteran reported that he "passed out wheezing while running" during basic training.  He saw several specialists, was told he had supraventricular tachycardia and had a cardiac ablation procedure performed in 2008 that he stated did not help.  The Veteran had reportedly gone to the emergency room on numerous occasions after the ablation.  He reported passing out shortly after beginning exercises with an extreme heart rate.  He complained of symptoms that include fainting spells, shortness of breath, lightheadedness and chest pains.  The examination report noted the Veteran's history of heart rhythm disturbance, syncope, fatigue and that continuous medication is not required for heart disease. 

The VA examiner found no evidence of pulmonary hypertension, but noted extra heart sounds and signs of cardiomegaly.  Chest x-rays showed no significant radiographic abnormality.  The heart and mediastinum were normal, the lungs were clear, and there were no pleural effusions or pneumothorax.  Doppler from the echocardiogram noted trace tricuspid regurgitation, mild pulmonic regurgitation, and normal left ventricular diastolic function.  Holter interpretation showed sinus rhythm with sinus arrhythmia, rare premature ventricular beats, and no diary submitted.  The examiner noted that the Veteran's EKG was normal the day of the exam, there was no pathology found on the day of the exam, and a 24-hour Holter monitor found no heart rhythm problem.  The examiner diagnosed supraventricular tachycardia with history of ablation and stated there were no effects on the Veteran's usual daily activities or his usual occupation.  The examiner noted there was a slight limitation on physical activities.  The Veteran had no symptoms at rest but moderate physical activity results in cardiac symptoms such as fatigue and dyspnea.  

VA records show that the Veteran presented to the emergency room in February 2013 with complaints of headaches and left-sided chest pain.  An EKG report showed that the Veteran had normal sinus rhythm with no changes from his January 2011 EKG report.  He was discharged that same day with a diagnosis of chronic chest pain and anxiety. 

The evidence of record does not show that the Veteran has experienced paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor.  The Veteran noted in his March 2013 hearing testimony that he experiences symptoms that include elevated heart rate and chest discomfort once or twice a month, and he has sought emergency care treatment on two occasions since separation from active duty service.  He also argued that the 24-hour Holter monitor test was not indicative of his symptoms.  He offered to wear a monitor for an extended period to provide a more comprehensive picture.  

There is no indication that the testing conducted during the January 2011 VA examination did not result in an adequate description of the Veteran's condition.  That examination included an EKG test as well as the Holter test that the Veteran would like repeated; both tests were interpreted as normal.  An EKG conducted as part of the February 2013 emergency room treatment was also interpreted as showing a normal sinus rhythm, with no changes from the January 2011 test.  There is no evidence to demonstrate that the Veteran's symptoms amounted to episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia that have been documented as required under DC 7010.  These findings are against a rating higher than 10 percent. 

The Veteran has presented testimony regarding the nature and extent of symptoms of his supraventricular tachycardia.  The Board acknowledges his complaints of palpitations, shortness of breath, chest discomfort and lightheadedness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has not been shown to possess the training necessary to determine whether his symptoms of elevated heart rate amounted to episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia.  As such, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether separate or higher ratings are warranted under any other Diagnostic Codes, particularly those relating to diseases of the heart, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.104, DCs 7000-7123.  The Veteran has no history of myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, valvular heart disease including prosthetic valve, congestive heart failure, or any other heart disease.  The Veteran's symptomatology simply does not warrant a disability rating other than what is currently assigned.

The Board has also considered whether extraschedular consideration is warranted for the Veteran's supraventricular tachycardia.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The rating criteria for supraventricular tachycardia focus on compensating a veteran based upon the frequency of episodes.  Although not explicitly discussed, this rating criteria clearly contemplates the symptoms which accompany those episodes of supraventricular tachycardia, including shortness of breath, irregular pulse, chest discomfort, and light headedness as reported by the Veteran throughout this appeal.  To the extent that the Veteran has complained of symptoms of dizziness and increased heart rate, his symptoms are specifically contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the Veteran's service-connected supraventricular tachycardia.  The Veteran stated during his March 2013 hearing that he was employed as a tool room helper at a shipyard.  Hence, further consideration of TDIU is not warranted. 

In sum, there is no basis for a higher evaluation for the Veteran's service-connected supraventricular tachycardia.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for supraventricular tachycardia is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


